—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered January 11, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7V2 to 15 years, unanimously affirmed.
The challenged portions of the prosecutor’s summation did not deprive the defendant of a fair trial (see, People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). *170While the prosecutor’s comments concerning a stipulation could have been better articulated, they were not misleading (compare, People v Olivero, 272 AD2d 174). In context, the mention of the stipulation clearly referred to the absence of any dispute that the glassine envelope in evidence contained heroin, and had no reasonable possibility of misleading the jury into believing that the stipulation meant anything more.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Nardelli, Ellerin, Lerner and Friedman, JJ.